Citation Nr: 0717106	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).


FINDING OF FACT

The veteran is not shown to have hearing acuity worse than 
Level I in either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran's claim was substantiated in August 2003 when he 
was granted entitlement to service connection for bilateral 
hearing loss, assigned a 0 percent rating and assigned an 
effective date.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in February 2005.  He appealed the decision in March 
2005.  

The veteran's claim underwent additional development.  The RO 
wrote to him in March 2006 advising him of the legal 
ramifications of Dingess.  The veteran was advised of the 
evidence necessary to establish entitlement to a higher 
rating.

The veteran was issued a supplemental statement of the case 
(SSOC) that considered the additional evidence of record and 
explained to the veteran why his claim was denied.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted several statements and additional evidence in 
support of his claim.  The veteran was afforded two VA 
examinations.  He declined to have a hearing in this case.  
Neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Consequently, the Board finds that the duties of notification 
and assistance are substantially met and the veteran is not 
prejudiced by deciding the appeal at this time.  

The veteran seeks a compensable rating for his bilateral 
hearing loss.  A July 2003 VA audiological evaluation 
reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
40
LEFT
10
15
30
30
35

The average threshold was 29 decibels in the right ear and 28 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the each ear.  

An April 2005 VA audiological evaluation reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
35
LEFT
10
20
30
35
40

The average threshold was 28 decibels in the right ear and 31 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the each ear.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 
noncompensable percent rating.  Table VI is used to determine 
a Roman numeral designation (I through XI) for hearing 
impairment based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  

The findings of the VA examinations warrant a designation of 
Roman Numeral I for the each ear, which corresponds to a 
noncompensable rating.  Application of these tables is 
mechanical; there is no discretion.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The veteran argues that the audiological testing, which is 
done in a sound proof room, does not mimic "ordinary" 
conditions and does not accurately reflect his hearing loss.  
VA regulations require that audiological testing be conducted 
in a controlled setting, and not under "real world" 
conditions, however.  See 38 C.F.R. § 4.85(a).  
 
As stated above, application of the rating of hearing loss 
disability involves the mechanical application of the rating 
schedule.  In this case, the mechanical application of the 
rating schedule warrants a noncompensable rating throughout 
the course of the appeal; consequently, an increased rating 
is denied.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss or 
that it provides an unusual employment handicap.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


